Citation Nr: 9905770	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  96-18 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for flaking skin, 
diagnosed as tinea pedis and tinea manum.  

2.  Entitlement to an increased disability rating for 
service-connected left carotid occlusion, with expressive 
aphasia, rated 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
service-connected left carotid occlusion with left cerebral 
vascular accident, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from August 1962 to October 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the benefits sought on appeal.  During his 
August 1996 hearing before the RO, the veteran stated that he 
did not wish to pursue his claim for tinea pedis as secondary 
to Agent Orange, but did want to continue it as a direct 
occurrence of active duty military service.  The RO has 
previously discussed direct service connection in its January 
1996 statement of the case.  Therefore, in accordance with 
the veteran's request, the Board has recharacterized the 
issue to exclude reference to Agent Orange.  

During the course of the appeal, references have been made by 
and on the appellant's behalf to impairment of cognition, 
comprehension, thinking and mood allegedly caused by his 
stroke.  A claim for a total disability due to service-
connected disabilities on the basis of individual 
unemployability has also been raised.  The issues of service 
connection for neuropsychiatric disability and for a total 
rating based on individual unemployability have not been 
adjudicated.  These claims are referred to the regional 
office for appropriate development and adjudication.  

Service connection was granted for right shin scar, and a 
noncompensable rating assigned, by rating action in July 
1996.  The veteran submitted a notice of disagreement.  At 
his hearing in August 1996, the representative stated that he 
was looking for the "minimum 10 percent for tender scar."  
A 10 percent rating was then assigned by rating action in 
November 1996.  Because the appeal was expressly limited to 
the 10 percent rating, there has been a complete grant of the 
benefit requested.  Accordingly, this issue is no longer 
considered to be in appellate status.  AB v. Brown, 6 
Vet.App. 35 (1993).

The claim for service connection for flaking skin, diagnosed 
as tinea pedis and tinea manum, has been decided.  The other 
claims are the subject of the Remand portion of this 
decision.  



FINDING OF FACT

The claim for service connection for flaking skin, diagnosed 
as tinea pedis and tinea manum, is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for flaking skin, 
diagnosed as tinea pedis and tinea manum.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998). The initial 
question which must be answered is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be "plausible;" that is, it must be one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § 5107(a).  Epps v. Gober, 126 F. 3d 
1464 (1997), adopting the definition in Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  A claim which is not well grounded 
precludes the Board from reaching the merits of a claim.  
Boeck v. Brown, 6 Vet. App.  14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1997).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

The veteran filed his initial claim in January 1995, 
including as a listed disability the flaking of the skin of 
his hands as due to Agent Orange and also as incurred in 
Vietnam in 1968 and 1970.  He has since determined to pursue 
this claim only on a direct service-connected basis.  
Additionally, a letter from the veteran's wife, dated in 
March 1998, stated that the veteran did not want to undergo 
any more VA examinations, as he became very frustrated and 
tired.  He wished to proceed with his appeal based on 
civilian medical records and military and VA records already 
on file.  In accordance with the veteran's wishes, the Board 
has decided this claim on the evidence of record.  

Service medical records reflect treatment for heat rash in 
1974.  A reenlistment examination, dated in March 1985, noted 
that the veteran had a verrucous papilla under his right eye.  
This lesion was removed in December 1986.  The service 
medical records otherwise are negative for any skin rash or 
skin disorder.  Examination for retirement in August 1987 
found his skin normal.  There was no evidence of any type of 
rash or flaking condition.  

The veteran has submitted voluminous medical records from 
private providers, including his personal physician, dating 
initially from November 1990 and continuing through June 
1995.  None of these documents refer to any skin disorder.  

The veteran was granted a Social Security disability award, 
effective from May 1991.  Documents supporting this award do 
not refer to a rash or fungal skin disorder.  

A VA dermatology examination in July 1995 noted that the 
veteran presented for evaluation of a chronic scaling rash of 
his feet and left hand.  He reported that the rash was 
nonpruritic and intermittent in nature and that it began 
while he was in Vietnam, where he had been constantly exposed 
to a wet environment.  At that time, he developed severe 
itching, scaling, and a rash that occasionally fissured and 
bled.  He reported that, at this time, the rash was better, 
but it had never completely resolved, and he had continued to 
have dry scaling.  He had not treated this with any topical 
prescription or over-the-counter medication.  Physical 
examination revealed dry moccasin-type white scaling of the 
plantar feet, as well as interdigitally.  On the left hand, 
there were a few areas of dry exfoliation.  There was no 
evidence of vesiculation and no evidence of similar scaling 
on the right hand.  The diagnosis was tinea pedis with two-
foot, one-hand syndrome, which is a development of scaling of 
the hand as a reactive pattern to a dermatophytosis infection 
of the feet.  The examiner opined that this disorder is not 
uncommon and may have been precipitated by his chronic 
exposure to moist environment while in Vietnam.  

VA examination of the skin in June 1996 revealed complaints 
of a fungal infection of the feet and left hand, which the 
veteran believed had begun in Vietnam and had been present 
ever since.  Subjective complaints were of pruritus of the 
hand and feet and considerable scaling that got all over his 
house.  Objective findings revealed significant scaling on 
the feet and left palm.  On the arms and legs, the skin was 
generally dry.  The examiner noted that the veteran had tinea 
pedis and tinea manum.  He noted that this is caused by a 
fungus and, generally, when the disease is as widespread as 
in this individual, topical medication is of no use.  The 
veteran would need to be treated with an oral antifungal 
agent for a period of at least six to eight weeks.  The 
diagnosis was widespread tinea pedis bilaterally and tinea 
manum of the left hand, with a recommendation for treatment 
with an oral antifungal agent.  

The veteran and his wife testified at his August 1996 hearing 
before the RO that he has extensive flaking of his left hand 
and both feet.  The condition caused itching and he scratched 
it.  He stated that he had not sought medical advice for the 
disorder during service.  His wife testified that she had 
noticed flaking in 1972, but never suggested that he see a 
doctor, even though the condition, at least on his feet, was 
always severe.  The hand flaking was intermittently active.  

Although the truthfulness of the evidence, including a 
veteran's statements, must be presumed for the purpose of 
determining whether a claim is well grounded, as required by 
Robinette v. Brown, 8 Vet. App. 69, 75-76(1995) and King v. 
Brown, 5 Vet. App. 19, 21 (1993), the Board finds that no 
competent evidence has been presented to show that tinea 
pedis and tinea manus were present in service, or for that 
matter, until many years after service.  That is, even 
conceding that the testimony  is credible, and that flaking 
of the skin has been intermittently present since service, as 
laypersons, the veteran as his wife are not considered  
competent on matters of medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Hence, the testimony is 
not probative evidence as to whether tinea was present during 
or in the years following service separation.  In this 
regard, there is no medical evidence of tinea until many 
years after service.  We are, therefore, left with a record 
that is devoid of any competent, and, therefore, probative, 
evidence of continuity of pertinent symptomatology linking 
tinea to service.  While lay testimony is sufficient to show 
symptoms in service, medical evidence is necessary to connect 
a currently-diagnosed disorder to symptoms in service.  
Gregory v. Brown, 8 Vet. App. 563, 568 (1996).  

Also in respect to a nexus between the current tinea pedis 
and tinea manum and service, a VA dermatology examiner in 
July 1995 noted that tinea pedis is not uncommon and "may 
have been precipitated by [the veteran's] exposure to moist 
environment while in Vietnam."  This statement by a 
physician is too speculative to provide a nexus to service 
and well ground the claim.  Tirpak v. Derwinski, 609 (1992).

The claim for service connection for flaking skin, diagnosed 
as tinea pedis and tinea manum, is thus not ell grounded and 
must be denied.  

The Board recognizes that the RO denied the veteran's claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  The United States Court of Veterans 
Appeals has held that when an RO does not specifically 
address the question whether a claim is well grounded, but 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim for service connection for the claimed 
condition and the reasons why his current claim is 
inadequate.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).  


ORDER

Entitlement to service connection for flaking skin, to 
include tinea pedis and tinea manum is denied.  


REMAND

The veteran has requested that he not undergo any further VA 
examinations and asks to be evaluated on the basis of his 
private medical records.  Accordingly, having reviewed the 
record, the Board is of the opinion that additional evidence 
from private medical records is required before the issues 
concerning disability ratings for service-connected aphasia 
and other residuals of the left cerebral vascular accident 
can be decided.  Inconsistencies in the severity of aphasia 
are particularly noted. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  If the veteran has been treated by a 
VA facility since July 1995, any 
additional treatment records should be 
obtained and associated with the claims 
file.  

2.  The veteran and his wife should be 
queried as to any treatment or 
hospitalization by private providers 
since June 1995.  After obtaining proper 
authorization, the RO should obtain all 
of these records, with special attention 
paid to obtaining additional records from 
the veteran's personal physician, Stephen 
M. Kreitzer, M.D.  

3.  The RO should contact the veteran 
with the request that he consider another 
VA examination to ascertain the current 
nature and severity of aphasia and other 
stroke residuals.  If the veteran agrees 
to such examination, the RO should make 
every effort to accommodate him as 
expeditiously as possible.  The 
appropriate specialty examinations should 
be scheduled.

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws his 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for response 
thereto.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless he is 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, 
Pub.L.No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1966) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL,M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and by the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

